                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-00015-KDB-DCK

        D.R. HORTON, INC.;
        D.R. HORTON-REGENT, LLC;
        STANDARD PACIFIC OF THE
        CAROLINAS, LLC;
        WEEKLEY HOMES, LLC;
        SHEA BUILDERS, LLC;
        M/I HOMES OF CHARLOTTE,
        LLC; LENNAR CAROLINAS,
        LLC; SHEA HOMES, LLC
        TRUE HOMES, LLC; AND
        CALATLANTIC GROUP, INC. ,

               Plaintiffs,

               v.                                            ORDER

        CITY OF CHARLOTTE,

               Defendants.



       THIS MATTER is before the Court on Plaintiffs’ Consent Motion / Stipulation of

Voluntary Dismissal (Doc. No. 34). With the consent of the Defendant and for good cause shown,

the Court will GRANT the motion.

       NOW THEREFORE IT IS ORDERED THAT:

          1. Plaintiffs’ Consent Motion/ Stipulation of Voluntary Dismissal (Doc. No. 34) is

              GRANTED and pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure,

              this action is dismissed without prejudice;

          2. Each party shall bear its own costs; and




                                                   1

      Case 3:19-cv-00015-KDB-DCK Document 36 Filed 06/01/20 Page 1 of 2
   3. The Clerk is directed to close this matter in accordance with this Order;



SO ORDERED ADJUDGED AND DECREED.




                              Signed: May 29, 2020




                                            2

Case 3:19-cv-00015-KDB-DCK Document 36 Filed 06/01/20 Page 2 of 2
